DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “A device” comprising “a processing unit” for “implementation of the method according to one of claim 1” for in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11-14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Zhai (U.S. Patent Application Publication No. US 2012/0019727 A1) (hereafter referred to as “Zhai”).  
The examiner would like to point out that the “unit” identified in section 7 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 5.
FIG. 5 is a schematic diagram showing the hardware configuration of the device. The above-mentioned configuration of the device is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 5 and a program. As shown in FIG. 5, the device includes a processing unit PU, a memory MEM, a storage BUFF, and an input interface IN as a hardware configuration. These are connected to each other by a bus. The PU (Processing Unit) controls another configuration in accordance with a program stored in the memory MEM, performs data processing in accordance with the program, and stores the processing result in the memory BUFF. The PU can be a microprocessor. The memory MEM stores a program executed by the PU and data. 
With regard to claim 1, Zhai describes for filtering the noise, an application of a recursive filter hereafter called the “sign filter” and given by: z(n) = z(n - 1) + Δ if y(n) > z(n - 1), z(n) = z(n -1) - Δ if y(n) < z(n - 1), and z(n) = z(n - 1) if y(n) = z(n - 1) where : y(n) designates an element in the nth image of the succession, not processed by application of the sign filter, z(n - 1) designates an element having a position corresponding to y(n), in the z(n - 1)th image of the succession, and processed by application of the sign filter, z(n) designates an element having a position corresponding to y (n), in the nth image of the succession, and processed by application of said sign filter, and Δ is a strictly positive coefficient (see Figure 3 and refer for example to paragraphs [0032]-[0040]).
As to claim 2, Zhai describes wherein the elements y(n), z(n - 1) and z(n) are image pixels, having the same position, characterized in that the images from the succession are processed pixel by pixel (see Figure 3 and refer for example to paragraphs [0032]-[0040]).
In regard to claim 3, Zhai describes characterized in that the noise is “salt-and-pepper” or “snow” type impulse noise (refer to paragraphs [0003] through [0005]).
With regard to claim 4, Zhai describes characterized in that the noise is impulse noise and results from a radioactive radiation received by a sensor of a camera filming said video sequence (refer to paragraphs [0022], [0023], [0027] and [0028]).
As to claim 5, Zhai describes characterized in that the images of said video sequence present objects moving in front of a background of interest and in that said objects moving in the images are treated as noise (refer for example to paragraphs [0029] and [0030]).
In regard to claim 6, Zhai describes wherein the succession of images comprises an apparent movement of an image background in the succession of images, characterized in that it further comprises incorporating the apparent movement as input to the sign filter (refer for example to paragraph [0029] and [0030]).
With regard to claim 11, Zhai describes characterized in that a value of the coefficient A is chosen as a function of a maximum value, Imax, of the color level taken by the image elements, and in that the coefficient A is less than 20 ∙ Imax/255 (refer for example to paragraph [0037]).
As to claim 12, Zhai describes characterized in that the coefficient A is included 15 between 0 and 5 ∙ Imax/255 (refer for example to paragraph [0037]).
In regard to claim 13, Zhai describes a computer program comprising instructions for implementation of the method according to claim 1 when said instructions are executed by a processor (see Figure 8 and refer to paragraphs [0058] and [0059]).
With regard to claim 14, Zhai describes a device comprising a processing unit for implementing the method of claim 1 (see Figure 8 and refer for example to paragraphs [0058] and [0059]).



Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kempf, LeDinh, Bergen, Bhaskaran, Zhai, Persson, Mercuriev, Stenman, Vanam, Kounavis, Kamath, Yu, Smirnov all disclose systems similar to applicant’s claimed invention.  








Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 22, 2021